Citation Nr: 0944455	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  04-16 409A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 
1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, in pertinent part denied service 
connection for PTSD.

In September 2006, the Board remanded the appeal for 
additional development.  The case has been returned to the 
Board for further appellate action.


FINDING OF FACT

The Veteran engaged in combat and has current PTSD due to an 
in-service combat stressor.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating the claim.

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 32 (4th ed.)(1994)(DSM IV); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptoms and an in-service stressor.  If the evidence 
established that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Analysis

VA treatment records dated from October 1998 to September 
2002 show that the Veteran was evaluated for PTSD in October 
1998, and that PTSD was first diagnosed by a VA doctor in 
January 1999.  Throughout this treatment the Veteran has 
reported flashbacks, nightmares, insomnia, and avoidance of 
intrusive memories of his service in Vietnam.  Therefore, the 
first criteria for service connection of PTSD-a diagnosis-
has been established.

Service connection for PTSD also requires credible supporting 
evidence that the claimed in-service stressor occurred or a 
showing that the Veteran engaged in combat and has PTSD 
related to a combat stressor.  38 C.F.R. § 4.125(a).

A determination that a veteran engaged in combat with the 
enemy may be supported by any evidence which is probative of 
that fact, and there is no specific limitation of the type or 
form of evidence that may be used to support such a finding.  
VAOPGCPREC 12-99 (1999).  Evidence submitted to support a 
claim that a veteran engaged in combat may include the 
Veteran's own statements and an "almost unlimited" variety 
of other types of evidence.  Gaines v. West, 11 Vet. App. 
353, 359 (1998).  Receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  

In September 2004, the Veteran submitted a statement that 
described several stressing events experienced during 
service.  The Veteran described seeing fellow service members 
killed and dismembered during a land mine explosion involving 
military vehicles and during mortar attacks.  He also 
described exchanging fire during a mortar attack and later 
seeing the dead bodies in the field where the attack 
occurred.  Another instance involved Vietnamese civilians 
throwing lit matches at their gas tank near Pleiku.  The 
Veteran submitted pictures which he stated depicted a jeep 
that had been destroyed by a land mine as well as pictures of 
his base camp destroyed by mortar fire.  

There is credible supporting evidence that members of the 
Veteran's battalion and those from battalions which were in 
the same region as the Veteran's, were killed in ways similar 
to the his descriptions, including those killed in military 
vehicles after land mine explosions near Pleiku.  See 20th 
Engineer Battalion, Memorials, 
http://www.20thengineerbattalion.org.  Several of those 
reportedly killed in such attacks are included at the Vietnam 
Memorial.  Id.  

The Veteran's reports are supported by the photos and the 
confirmation of similar events on the Internet.  His 
statements about combat stressors are credible and consistent 
with the circumstances, hardships, and conditions of his 
service.  Hence, the evidence is in favor of finding that he 
engaged in combat.  As there is no clear and convincing 
evidence to the contrary, the Veteran's lay testimony alone 
is sufficient to establish the occurrence of the claimed in-
service combat stressors.      

Finally, service connection for PTSD requires a link, 
established by medical evidence, between current symptoms and 
an in-service stressor.  VAMC treatment records from October 
1998 through September 2002 show that the Veteran was 
diagnosed with PTSD based on his reports of in-service combat 
stressors.  An October 1998 treatment record stated that the 
Veteran was referred for PTSD treatment because he was having 
psychological issues after seeing several deaths in Vietnam.  
The Board finds that this medical evidence establishes a 
sufficient link between the Veteran's current PTSD symptoms 
and his in-service stressors.   

The record shows that all of the elements needed to establish 
service connection for PTSD have been shown.  The evidence is 
in favor of the claim, and it is, therefore, granted.  38 
U.S.C.A. § 5107(b).  


ORDER

Service connection for posttraumatic stress disorder (PTSD) 
is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


